Citation Nr: 1309708	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-26 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a lumbosacral spine disability, claimed as low back degenerative disc disease with arthritis. 

2. Entitlement to service connection for erectile dysfunction, to include as secondary to back disability.  

3. Entitlement to an increased rating greater than 30 percent for headaches.

4. Entitlement to an increased rating greater than 20 percent for prostatitis. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon, which denied service connection for a back disability and erectile dysfunction and continued a 10 percent rating for headaches and a noncompensable rating for prostatitis.  
 
During the pendency of the appeal a May 2010 rating decision by the RO in Seattle, Washington, increased the rating for headaches to 30 percent and the rating for prostatitis to 20 percent.  As this is not a full grant of the benefits sought, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  
 

FINDINGS OF FACT

1.  A low back disability was not first manifest during service, or within a year after discharge from service, and the medical evidence of record does not show that a back disability is related to any disease or injury incurred in or aggravated by service. 

2.  Erectile dysfunction was not first manifest during service, or within a year after discharge from service, and the medical evidence of record does not show that a erectile disorder is related to the any other disease or injury incurred in or aggravated by service. 

3.  Headaches are manifested by prostrating attacks occurring on average two to four days per month.  The prostrating attacks are not productive of severe economic inadaptability. 

4.  Prostatitis is manifested by urinary frequency, with awakening to void five times per night. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).

3.  The criteria for the assignment of a rating greater than 30 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).

4. The criteria for a 40 percent rating for prostatitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

April 2007 and July 2007 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These letters both notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Board has reviewed the Veteran's "Virtual VA" file. 

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  In April 2007 the Veteran reported that his current occupation was disability retirement, however in an August 2007 application for individual unemployability, which is not on appeal, the Veteran checked the box "no" indicating he was not receiving and did not expect to receive disability retirement benefits.  Furthermore in July 2010 VA treatment records he reported that he was currently working. 

VA examinations were conducted in April 2007 and March 2010; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The April 2007 examination was adequate as the examiners reviewed the record, evaluated the Veteran and provided an opinion with supporting rationale as to the cause of the Veteran's current disabilities.  The April 2007 and March 2010 examinations were adequate as the examiners evaluated the Veteran's current disability level and provided findings to allow for proper application of the rating criteria.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
 
Service connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
The nexus between service and the current disability can be satisfied by competent evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).   Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) potentially applies.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.




Back disability 

The Veteran contends that he has a back disability as a result of a bus accident in service.  Service treatment records contain one complaint of pain in the lumbar sacral spine for two days in August 1977 in conjunction with sore throat and headache prior to any bus accident.  In October 1977 the Veteran was involved in a bus accident, after which the Veteran complained of neck pain and stiffness of the upper thoracic spine, was diagnosed with neck sprain and given pain medication.  Upon discharge from service in April 1978 the Veteran reported a head and neck injury related to the October 1977 bus accident.  No lower back injury or complaints were reported upon exit from service.  

In March 2010 a VA examination was conducted.  The Veteran was examined and diagnosed with chronic lumbar strain with degenerative changes on MRI, and left lower extremity radiculopathy.  The examiner reviewed the claims file, including service treatment records, and noted that based on a review of service medical records, there is no documentation of the Veteran complaining of lower back pain or a low back condition due to his bus accident.  The Veteran had one complaint of LS spine pain, but this preceded the bus accident as the complaint was in August 1977 and the accident in October 1977.  The examiner noted that the pain the Veteran described in August 1977 was associated with sore throat and general malaise and not due directly to trauma, which more likely suggests that it was due to a systemic, possible infectious or viral illness and not due to direct back trauma.  The examiner found that there was no documentation to support that the Veteran's lower back condition is due directly to either service or the bus accident.  The examiner opined that it is not as likely as not that  the low back condition is related to any incident of service, to include the bus accident or the back complaint in August 1977. 

Post service VA treatment records show treatment for a back disability; however there is no nexus opinion or suggestion from a medical expert that his current back disability is related to service, or the in-service bus accident.  

The Veteran has himself alleged that his current low back disorder is related to service.  Although only a layperson, the Veteran is competent to report such observable symptomatology as back pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).   Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, issues such as the etiology of degenerative disc disease or related orthopedic disorders falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  The weight of the probative medical evidence is against a finding of service connection for a back disability.  As the preponderance of the evidence is against a finding that a current disorder of the lumbosacral spine was incurred during service or manifested to a compensable degree within a year thereafter, service connection for a low back disability is not warranted. 

Erectile dysfunction 

The Veteran does not contend, nor is there any evidence to suggest, that his erectile dysfunction began during service.  The Veteran reported that his erectile dysfunction began in the 1990s and has gradually worsened. 

In a March 2010 VA examination the examiner explained that the issue of erectile dysfunction is complex in that the etiology of erectile dysfunction at times is difficult to discern and can be multifactorial.  The examiner noted that the Veteran's overall chronic pain, as well as his diagnosis of hypertension, can contribute to his erectile dysfunction.  However given the extent of his lower back condition with radiculopathy, it is at least as likely as not that his lower back condition with radiculopathy also contributes to his erectile dysfunction.  The extent of contribution cannot be determined without resort to speculation.  The examiner also opined that it is less likely than not that his erectile dysfunction is directly related to his chronic prostatitis, and it is also not likely directly related to his lower urinary tract symptoms. 

Following an August 2005 VA examination for prostatitis the examiner was asked to opine as to whether the Veteran's erectile dysfunction was caused by prostatitis.  The examiner opined that as there was no good scientific evidence to show that prostatitis or chronic prostatitis would cause erectile dysfunction, therefore it is less likely as not that the erectile dysfunction is due to chronic prostatitis.  

The Veteran contends that his erectile dysfunction is secondary to his low back disability.  However, as he is not service connected for a low back disability, there is no basis for secondary service connection related to a low back disability. 

The weight of the medical evidence is against a finding of service connection for erectile dysfunction on a direct or secondary basis, as such a current disorder was not incurred during service and is not due to or aggravated by a service connected disability.  Service connection for erectile dysfunction is not warranted. 

Increased Rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Headaches 

The Veteran contends that he is entitled to a higher rating for his service connected headaches. 

Of note, the Veteran was granted service connected for frontal headaches associated with his cervical strain, and denied service connection for migraine headaches associated with his cervical strain.   However, the rating criteria for frontal headaches and migraine headaches are the same as all headaches are evaluated under Diagnostic Code 8100 for migraine headaches.  38 C.F.R. § 4.124a. 

Under Diagnostic Code 8100 migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

In September 2006 the Veteran was seen in the VA headache clinic at which time he reported a history of headaches beginning in 1977 after a bus accident.  The headaches have become progressively worse since that time and are described as bitemporal, sometimes unilateral in location with pounding quality.  He reported the pain being eight to nine out of ten on the pain scale and 24-48 hours in duration.  Headaches occur seven to eight times per month with three to four of them being so painful that he cannot function.  He has associated stiffness in his neck, light sensitivity and nausea. 

At an April 2007 genitourinary exam the Veteran reported experiencing headaches on a daily basis which are aggravated by cervical neck pain and neck stiffness.  He reported symptoms of stiffness of the neck, then pain in the temporal areas, and often all of his head.  Other symptoms include sensitivity to light, nausea, and inability to function until the pain reduces.  The migraines last a half day up to occasionally two days.  The examiner diagnosed migraine headaches with increased in severity over the past year, and that the headaches may be aggravated by a cervical neck problem.  At an April 2007 spine exam the Veteran also reported experiencing bothersome headaches in the last three months. 

At a March 2010 VA examination the Veteran reported averaging a headache two to three times per month which last anywhere from one to two or three days.  He reported bilateral temporal area headaches with constant sharp pain with photophobia, phonophobia and nausea.  The Veteran described his headaches as prostrating, on average, two to four days per month.  At those times his headaches are so severe that he has to lie down and cannot do anything but basic activities of daily living.  At other times he is able to function normally despite the headaches. 

At a June 2011 spine examination the Veteran reported an increase in headaches and intermittent bilateral arm weakness, for which he was seeking treatment. 

In a May 2011 statement the Veteran and his wife reported that his neck injury has gotten worse over the last two years and that the Veteran complaints of headaches and pain in his neck and arms have increased.  She reported that his pain had gotten so bad she did not know how he could do his job.  The Veteran's wife is competent to report what she has observed and been told, such as the Veteran being in pain or lying down in the dark.  While her observations are helpful in identifying the Veteran's overall disability picture as are his reports of symptomatology, however, neither are competent to identify a specific disability level of these disorders according to the appropriate diagnostic codes. 

The service connected headaches are currently rated as 30 percent disabling.  A 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has reported experiencing prostrating attacks on average two to four days per month which require lying down and doing nothing but basic activities of daily living.  The Veteran is currently working as a surveyor.  These attacks most likely interfere with his ability to work however, there is no evidence demonstrating that these attacks are very frequent or are productive of severe economic inadaptability.  

The weight of the competent evidence is against the claim and a rating greater than 30 percent disabling for headaches is not warranted. 

Prostatitis 

Prostatitis is rated under Diagnostic Code 7527 for prostate gland injuries, infections, hypertrophy, and postoperative residuals.  This Code provides that any disability is to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  

Under 38 C.F.R. § 4.115a voiding dysfunction is to be rated based on the particular condition as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day is rated as 60 percent; requiring the wearing of absorbent materials which must be changed 2 to 4 times per day is rated as 40 percent; requiring the wearing of absorbent materials which must be changed less than 2 times per day is rated as 20 percent.  

Under 38 C.F.R. § 4.115a for urinary frequency is rated as 40 percent for a daytime voiding interval less of than one hour, or; awakening to void five or more times per night.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night is rated as 20 percent.  Daytime voiding interval between two and three hours, or; awakening to void two times per night is rated as 10 percent.

Under 38 C.F.R. § 4.115a obstructed voiding is rated as 30 percent for urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating is for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  1. Post void residuals greater than 150 cc, 2. Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec), 3. Recurrent urinary tract infections secondary to obstruction, 4. Stricture disease requiring periodic dilatation every 2 to 3 months.  A noncompensable rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year. 

Under 38 C.F.R. § 4.115a a urinary tract infection is rated 30 percent for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management and 10 percent for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  

In April 2007 a genitourinary examination was conducted.  The Veteran reported a history of recurrent prostatitis with the last episode being in November 2006.  At that time he was diagnosed with urinary tract infection and treated with antibiotics.  Periodically the prostate was massaged and treatment was required for dysuria, decreased stream with occasional urinary leakage, and feeling fatigued.  He also complained of urinary urgency, "feels like I have to urinate all of the time" with nocturia two to three times.  The examiner diagnosed chronic prostatitis with recurrent episodes two to three times yearly.  

At a July 2007 urology consult the Veteran reported the continuous need to urinate and over the past year has noticed that his urine continues to leak out after he has urinated.  He denied pain with urination, hematuria, or difficulty initiating or maintaining a urinary stream. 

In a February 2009 statement the Veteran reported having a voiding interval of less than two hours and that he has to get up during the night, sometimes with leakage. 

At a March 2010 VA examination the Veteran reported symptoms of recurrent prostatitis on average two to three times a year consisting of burning and perineal pain for which he takes a sulfa antibiotic for one week.  The Veteran reported normal daytime urination of three to four times a day with a worsening of nocturia over the years.  He reported having current nocturia four to five times per night, with main symptom of urinary urgency where he feels like he has to go to the bathroom frequently which usually occurs at night.  The Veteran denied urinary hesitancy.  He did feel like he empties his bladder completely.  He has post void dribbling at night but not much in the day.  He denied any dysuria or other pain, hematuria, recurrent urinary tract infections.  He had no kidney problems, no hemodialysis, no nephritis, and no nephrolithiasis. 

The predominate symptom of the Veteran's service connected prostatitis is urinary frequency.  The Veteran denied any obstructed voiding.  While he does have urinary tract infections two to three times per year they would not be compensable as there is no long term drug therapy, no hospitalizations and no intensive management.  The Veteran has only occasional urine leakage, usually at night, and has not reported wearing absorbent materials due to leakage.    

During the appeal period the Veteran has consistently reported awakening to void at night, with a worsening of nocturia over the years.  Most recently he has reported awakened to void four to five times a night.  The highest rating, 40 percent, for urinary frequency is warranted as the Veteran is currently wakening to void five times per night, meeting the criteria of awakening five or more times per night.  Any doubt is resolved in the Veteran's favor.  

Staged ratings

The assignment of different evaluations throughout the pendency of the Veteran's appeal has been considered.  However, the evidence does not support staged evaluations in the present case.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Extraschedular 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The evidence demonstrates that the schedular criteria reasonably describes the Veteran's disability level and referral for consideration of an extraschedular evaluation is not warranted here.   The pertinent Diagnostic Codes in the present case take into account the Veteran's reported symptomatology of his service connected headaches and prostatitis.  These Codes acknowledge the frequency and severity of his reported headaches, as well as his urinary frequency, leakage, and other symptomatology of his prostatitis.  Therefore, referral for extraschedular consideration is not warranted.  


ORDER

Service connection for a back disability, claimed as low back degenerative disc disease with arthritis, is denied. 

Service connection for erectile dysfunction, to include as secondary to back disability, is denied. 

A disability rating greater than 30 percent for headaches is denied.

A 40 percent disability rating for prostatitis is granted, subject to laws and regulations governing the payment of monetary benefits.  



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


